Dissenting Opinion by
Mr. Justice Roberts :
In Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), the United States Supreme Court stated that “[t]he constitutional requirement of substantial equality and fair process can only be attained where counsel acts in the role of an active advocate in behalf of his client, as opposed to that of amieus curiae.” To ensure that indigents would be represented by active advocates, the Court held that appointed counsel would be allowed to withdraw from the case only if the appellate court—after a full examination of the proceedings, aided by briefs from counsel and the indigent—decides that the case is “wholly frivolous.” The Court went on to say that if the appellate court “finds any of the legal points arguable on their merits (and therefore not frivolous) it must, prior to decision, afford the indigent the assistance of counsel to argue the appeal.” Id. (Emphasis added.)
Appellant does indeed have one legal claim arguable on its merits—the confession admitted into evidence against him may have been unconstitutionally obtained. Several statements made by Diaz prior to giving the confession admitted at trial were suppressed because they were made without proper warnings. Thus there is the distinct possibility that the statement admitted at trial was obtained through the “exploitation of the *362original illegality” and appellant may be entitled to relief. Quite obviously, we have heard and decided such arguments before. Compare Commonwealth v. Moody, 429 Pa. 39, 239 A. 2d 409, cert. denied, 393 U.S. 882, 89 S. Ct. 189 (1968) (subsequent statements held admissible) with Commonwealth v. Bordner, 432 Pa. 405, 247 A. 2d 612 (1968) (various subsequent statements held inadmissible).
The majority admits that appellant does have one legal point arguable on its merits, yet it refuses to follow the clear dictate of Anders, supra, and remand for counsel to properly brief and argue the appeal as an advocate. Rather, the majority, unaided by counsel, continues to search the record and decides the case on its merits, basing its conclusion on another point which has likewise not been briefed or argued by the parties —harmless error.* In so doing, the majority not only decides a difficult issue of constitutional law—whether the admission of this confession was harmless beyond a reasonable doubt—without the benefit of any legal or factual arguments by either the Commonwealth or defense counsel, but also thoroughly undercuts Anders.
I think that the majority misunderstands Anders. Anders is one of a line of cases designed to guarantee that the indigent will have full access to appellate remedies. For example, in Douglas v. California, 372 *363U.S. 353, 83 S. Ct. 814 (1963), the United States Supreme Court specifically disapproved a system whereby an appellate court could, before appointing counsel, go through the record and determine that “no good” would be served by the appointment. Douglas laid down the mandate that free counsel would be required regardless of the “merit” of the appeal.
Anders was designed to ensure that the holding in Douglas would not be undercut by the simple expedient of having a lawyer, rather than a judge, state that counsel could do “no good.” It mandated that appointed counsel was to act as an advocate, arguing any nonfrivolous claim. Further, Anders required the appellate court to watch over appointed counsel, to make certain that all nonfrivolous claims were properly raised and argued. Thus when, pursuant to Anders, an appellate court scrutizines the record for any non-frivolous claim, it does not act as advocate for the defense. It acts merely to be sure that the state has properly afforded the indigent his day in court. Its task is to see that the poor man has received what the rich man can buy—“counsel’s examination into the record, research of the law, and marshalling of arguments on his behalf.” Douglas v. California, 372 U.S. at 358, 83 S. Ct. at 817. If we find any legal point, arguable on its merits, which appointed counsel has overlooked, we must give the indigent proper counsel to argue his case, regardless of what we might think of his chance for success. To do otherwise is to perpetuate the “no merit” system condemned in Douglas.
As we do not act as advocate for the defense, likewise we do not act as advocate for the prosecution. If there is an arguable issue, we do not advance or suggest the Commonwealth’s response. That is the district attorney’s function. In the instant case, the confessions might have been improperly admitted. Whether this alleged error was harmless is an issue to be argued by *364the beneficiary of the error, the prosecution, and it is a proposition that the prosecution must establish beyond a reasonable doubt. Chapman v. California, 386 U.S. 18, 24, 87 S. Ct. 824, 828 (1967). Since it is at least arguable that an improperly admitted confession would do some harm to a defendant’s case, Anders certainly requires us to appoint counsel to make this non-frivolous argument before we decide it on the merits.
It is my view that appellant has not been accorded his day in court. Anders mandates that an indigent be given an effective advocate where there is any arguable issue. The majority admits there is one here, but refuses appellant effective counsel to argue it, deciding instead that the claim would not win relief on its merits. The majority, by thus shifting its role from watchdog to advocate, has in effect returned to the very standard of review condemned in Douglas—it has gone through the record and decided that counsel would do “no good.” I think it ironic that this .appellant is new before our Court only because he was found to have been denied his right to appeal under Douglas. We have now given him a chance to assert his right to appeal, but we have refused to provide him with an active advocate to argue his case. I must dissent.
Mr. Justice O’Brien joins in this dissent.

 The Commonwealth's brief was as follows:
“The undersigned agree with the ‘Argument’ set forth in the original brief filed by William J. Gallagher, attorney for the appellant, that the issue as to whether or not the appellant understood his right to a free attorney is frivolous.
“The question was fully adjudicated by the lower court and was resolved in favor of the Commonwealth.
“We believe that the Opinion of the Court below sets forth properly the law and facts as they were found and should have been found in this case.
“For the convenience of Your Honorable Court, we have appended to this brief a copy of the Opinion of the Court below.”